t c memo united_states tax_court estate of pearl i amlie deceased rodney b amlie executor commissioner of internal revenue respondent petitioner v docket no filed date robert e dallman michael g goller and robert b teuber for petitioner james e schacht and mark j miller for respondent memorandum findings_of_fact and opinion gale judge respondent determined a federal estate_tax deficiency of dollar_figure and an accuracy-related_penalty under sec_1 a with respect to the estate of pearl i amlie the estate after concessions the issues remaining for decision are the fair_market_value of first american bank group ltd fabg stock held by pearl i amlie decedent at her death subsumed within this issue is the question of whether an agreement restricting the sale of decedent's fabg stock fixes the stock's value or should be disregarded in determining value for federal estate_tax purposes the fair_market_value of five parcels of agricultural real_property farm_land owned by decedent at her death whether the reimbursement by decedent's conservator prior to decedent's death of dollar_figure of litigation expense sec_1 unless otherwise indicated all section references are to the internal_revenue_code_of_1986 as in effect at the date of decedent's death and all rule references are to the tax_court rules_of_practice and procedure in the notice_of_deficiency respondent also determined a fraud_penalty of dollar_figure under sec_6663 respondent has since conceded the fraud_penalty and proceeds on his alternate determination of an accuracy-related_penalty for negligence or disregard of rules or regulations under sec_6662 confined to that portion of the underpayment arising from the value reported for decedent's fabg stock or dollar_figure the estate argues in the alternative that if the value of the fabg stock is as determined by respondent then the rodney b amlie trust had a claim against the estate of dollar_figure deductible by the estate under sec_2053 as we decide this case on other grounds we find it unnecessary to consider this argument incurred by her son rodney b amlie rod constituted a gift and whether the estate is liable for an accuracy-related_penalty of dollar_figure under sec_6662 for underpayment of estate_tax attributable to understatement of the value of decedent's fabg stock findings_of_fact some of the facts have been stipulated and are so found we incorporate by this reference the stipulation of facts and the accompanying exhibits decedent was a u s citizen domiciled in fort dodge iowa when she died testate on date rod was appointed executor of the estate and continues to function in that capacity at the time of filing the petition rod resided in humboldt iowa introduction decedent executed her last will and testament in date the will included a specific_bequest of decedent's farm_land to her daughter rosemary ahlerich and her son thomas in equal shares the will also included a specific_bequest to rod of a portion of certain bank stock discussed infra that decedent held at the time her will was executed the portion as thomas predeceased decedent his interest passed to his two children susan wendel and thomas robert amlie left to rod was such amount as would equal one-half the value of decedent's farm_land as valued for iowa inheritance_tax purposes which in general is fair_market_value after certain other small bequests the residue of decedent's_estate was to go to her three children rosemary rod and thomas in equal shares rod his wife and their children were also given the first right to purchase the residual balance of the bank stock not passing to him ie the portion of the stock passing to the residual beneficiaries other than rod in date decedent executed a codicil to her will that struck all bequests to rod individually and instead made these bequests to a spendthrift trust the rodney b amlie trust rod amlie trust created by the codicil for the benefit of rod in decedent realized she was having difficulty managing her financial affairs so she filed a voluntary petition for appointment of a conservator decedent's initial conservator resigned in and was replaced by boatmen's bank of iowa n a decedent remained a ward of the conservatorship for the remainder of her life see iowa code sec dollar_figure supp the basis on which to value the bank stock for purposes of this bequest was not addressed in the will the price at which rod and his family members were entitled to purchase the residual balance of the back stock was not addressed in the will during the conservatorship decedent's prospective heirs7 had frequent acrimonious disputes with respect to her assets the prospective heirs other than rod generally distrusted rod whom they considered responsible for the fdic's forced closure of one of the banks decedent owned and rod had managed the disputes among the prospective heirs often involved small matters such as appropriate reimbursements each should receive for travel to visit decedent use of decedent's lake house and one prospective heir's purportedly causing the conservatorship to pay his drycleaning bills in the conservator's opinion these disputes were highly contentious in view of the amounts involved decedent's bank stock at the time decedent executed her will the stock to be bequeathed consisted of both common and preferred shares of agri- bank corp agri-bank farmers national bank of webster city iowa and commercial state bank of pocahontas iowa at some time prior to the appointment of her conservator decedent's farmers national bank of webster city stock was exchanged for additional shares of agri-bank stock and commercial state bank of pocahontas ceased to exist having been ordered closed by the fdic when decedent's conservator filed the initial report and all references to decedent's prospective heirs include her surviving children rosemary ahlerich and rod amlie and her deceased son thomas's adult children susan wendel and thomas robert amlie inventory for the conservatorship decedent had assets in excess of dollar_figure million including big_number shares of agri-bank common_stock and big_number shares of agri-bank preferred_stock during decedent's conservatorship various agreements were entered into regarding this stock as discussed below the agreement in decedent's big_number common shares constituted percent of the common_stock of agri-bank david hill was the controlling shareholder with percent of the common_stock and president of agri-bank sometime in mr hill formed a new holding_company called agri bancorporation agri agri offered to exchange one share of agri common_stock and one share of agri preferred_stock for each share of common_stock held by agri-bank shareholders other than mr hill in addition agri and mr hill sought an agreement for the eventual sale of the agri stock that decedent would obtain in the exchange on date decedent's conservator with the approval of the humboldt county iowa district_court district_court exchanged decedent's agri-bank common_stock for big_number shares of agri common_stock and big_number shares of agri preferred_stock and entered into an agreement with agri and mr hill with respect to decedent's agri stock and agri-bank preferred stock8 agreement according to its preamble the agreement's purpose was to restrict the transferability of decedent's shares and provide for their purchase by agri upon the occurrence of certain events including decedent's death as well as to ensure that in the event a controlling_interest in agri were sold decedent would receive the same consideration per share for her minority interest as mr hill received for the sale of his controlling_interest in specific terms the agreement prohibited decedent from transferring her agri stock9 without i having obtained the consent of agri and mr hill or ii having offered to sell the stock to agri at the price contained in any bona_fide third-party offer under the agreement the conservatorship received put options whereby the conservator could require agri to purchase all of decedent's agri common_stock for book_value and all of decedent's agri preferred_stock for par plus unpaid dividends agri likewise received call options exercisable decedent's big_number shares of agri-bank preferred_stock were not exchanged agri-bank having survived the exchange as a subsidiary of agri an exception was made for transfers to decedent's lineal_descendants and their spouses who would be bound by the agreement during the 1-year period following decedent's death to purchase all of decedent's agri stock at the same pricesdollar_figure finally the agreement prohibited mr hill from selling his controlling_interest to a third party unless decedent were offered the opportunity to sell her agri stock to the same third party for the same consideration per share hill rights for this purpose consideration included the value of any noncompete consulting or similar arrangements or payments providing financial benefit to mr hill in addition if the prospective third-party purchaser of mr hill's controlling_interest were to condition the purchase of mr hill's interest upon the right to acquire decedent's shares as well the agreement required decedent to sell her agri shares for the prescribed consideration one of the conservator's principal considerations in negotiating the agreement was to avoid any sale of decedent's stock before her death after which the basis of that stock would be stepped up to fair_market_value by securing a the agreement also gave the conservatorship and agri reciprocal put and call options respectively for the sale of all of decedent's agri-bank preferred_stock at par plus unpaid dividends these options commenced year after the date of the agreement and expired year after decedent's death at some point after the 1-year waiting_period and before the appointment of a successor conservator boatmen's in the put option was exercised with respect to decedent's agri-bank preferred shares the conservatorship kept the proceeds received from the sale in segregated accounts guaranteed buyer and price which in the event of any change in control would approximate the per-share price paid for the controlling_interest the conservator also secured a hedge against the risk decedent bore in holding a minority interest in a closely held bank the conservator was also concerned about liquidity in decedent's_estate which included a number of valuable illiquid assets as decedent's_estate tax_liability was expected to be substantial concluding that the agreement was in decedent's best interest the district_court approved the conservator's application to enter into it the agreement sometime in mr hill agreed to sell his controlling_interest in agri as well as two other banks to fabg as consideration mr hill received book_value for his agri shares which were exchanged for fabg shares at a ratio reflecting the banks' respective book values book_value for the shares of the other two banks a 5-year employment contract at dollar_figure per year a dollar_figure signing bonus retirement of certain capital notes held by one of his other banks dollar_figure million and an option facc option to exchange his fabg stock years hence for all of the stock in first american credit corp facc an operating loan subsidiary of fabg fabg's initial capital funding of facc exceeded dollar_figure million and mr hill's facc option agreement required that fabg fund facc with qualified asset sec_11 worth a fair_market_value of dollar_figure million by the time the option was exercisable the final merger agreement between agri and fabg was executed on date under the terms of the merger agri's minority shareholders were offered the option to either redeem their agri common_stock for book_value dollar_figure or exchange their agri common_stock for fabg common_stock at a ratio reflecting the banks' respective book values agri share for share of fabg in its submission to the federal reserve board concerning the merger fabg disclosed its obligation pursuant to the agreement to pay decedent the same per-share consideration for her minority interest as that offered to mr hill the conservator exchanged decedent's agri common_stock at the offered ratio for big_number shares of fabg common stock12 on date and negotiated an agreement agreement for the postdeath sale of decedent's fabg stock to fabg for dollar_figure times book_value or dollar_figure per share plus percent compounded annually until decedent's date of death dollar_figure price the qualified assets were defined generally as cash notes receivable and other investment_assets in connection with the merger fabg also redeemed all outstanding shares of agri preferred_stock including decedent's for par plus unpaid dividends through the date of the merger the conservator deposited the proceeds from this preferred_stock redemption into segregated accounts agreement was executed on date subject_to approval by the district_court the dollar_figure price was intended to compensate for the value of the stock as augmented by the hill rights specifically the agreement prohibited the transfer of decedent's fabg common_stock without fabg's consent and granted reciprocal put and call options to decedent's personal representative and fabg respectively to sell or purchase decedent's fabg stock within days after notice of her death for the dollar_figure price cognizant of its fiduciary duties as conservator boatmen's bank of iowa n a obtained advice from a valuation specialist for closely_held_business interests at boatmen's trust co a related_entity in connection with the negotiations resulting in the dollar_figure price to reach an opinion regarding a fair price for decedent's fabg stock including the hill rights the valuation specialist reviewed merger multiples for other iowa and midwest region commercial bank mergers or acquisitions comparing the size location and profitability of the acquired banks with agri in order to identify appropriate comparables on the basis of her review the valuation specialist concluded that agri was not worth an acquisition_premium to fabg so that a price equal a merger multiple is computed as the ratio of the purchase_price for a bank to that bank's book_value at the time of acquisition to book_value was appropriate for decedent's fabg stock absent the hill rights taking into account the additional consideration received by mr hill the valuation specialist concluded that mr hill had effectively received a price equal to dollar_figure times book_value for his stock in agri and his two other banks however in the valuation specialist's view a significant portion of the additional consideration--namely the retirement of dollar_figure million of the capital notes of one of the other banks--was not consideration for mr hill's agri stock the valuation specialist also determined that the facc option given to mr hill which entitled him to convert his fabg stock to facc stock in years had no value because of the multiple variables that might affect relative values of the fabg and facc shares in the years prior to the option exercise date in date on the basis of her analysis the valuation specialist concluded that the dollar_figure price ie dollar_figure times book_value coupled with the right to defer the sale until after death to avoid capital_gains taxes constituted a fair price for decedent's fabg stock including the hill rights in addition to satisfying itself that the dollar_figure price was fair the conservator also believed the agreement was in decedent's best interest because in the conservator's judgment it was imprudent for such a substantial portion of decedent's net_worth to be held in the form of a minority interest in a closely held bank this concern was exacerbated by the merger of agri into fabg which transformed decedent's holdings into an even smaller minority interest in a venture with unfamiliar management in the conservator's view the agreement's guarantee of a fixed price and buyer for decedent's fabg shares established a hedge against decedent's downside risks of holding a minority interest the conservator also concluded that the agreement benefited decedent by securing a right to defer sale until after death to avoid capital_gains taxes and to ensure liquidity for decedent's_estate to pay estate_taxes decedent's right under the agreement to defer the sale of her bank stock until after death contained an exception whereas agri's call option on decedent's stock under the agreement was generally effective only upon decedent's death in the event of a sale of the controlling_interest in agri the purchaser of the controlling_interest could require the immediate sale of decedent's agri shares thus the agreement secured decedent's right to a postdeath sale of her bank stock even though the controlling_interest in agri had been sold when the conservator sought approval of the district_court to enter into the agreement rod alone among the prospective heirs filed formal objections in which he claimed inter alia that the proposed dollar_figure price for decedent's fabg stock failed to compensate adequately for the hill rights and could result in a potential loss to decedent's_estate of more than dollar_figure pursuant to iowa law decedent's prospective heirs received notice regarding all aspects of the proceedings concerning approval of the agreement a hearing was held at which conflicting expert testimony concerning the fairness of the dollar_figure price was received the experts' fundamental difference centered on the present_value of the facc option given to mr hill the conservator's expert contended that the present_value of mr hill's facc option was negligible whereas the expert proffered by rod testified that the facc option was worth as much as dollar_figure about dollar_figure per share a representative of fabg testified that rejection of the agreement would lead to further litigation that decedent would not be offered any option comparable to mr hill's facc option and that if the agreement were rejected fabg would take the position that it was entitled as agri's successor to purchase decedent's stock pursuant to the call option in the agreement for book_value the district_court found that the proposed dollar_figure price failed to compensate adequately for the hill rights in particular the facc option the court therefore concluded that the agreement was not in decedent's best interest and declined to approve it the family settlement agreement the conservator filed a motion for reconsideration of the district_court decision and based on its belief that further litigation as to either the or agreements was not in decedent's best interest commenced negotiations with the prospective heirs to obtain agreement with respect to a price at which decedent's fabg stock could be sold the conservator continued to believe that it was imprudent and potentially a violation of its fiduciary obligations to decedent to continue to hold such a substantial portion of decedent's net_worth in the form of a minority interest in a closely held bank that did not pay dividends the conservator likewise considered the deferred sale arrangement in the agreement a significant benefit for decedent by virtue of the capital_gains_tax savings which might be lost were fabg to successfully exercise any call option that might be available to it under the agreement the prospective heirs other than rod preferred a guaranteed floor price for decedent's fabg stock rather than the risks inherent in further negotiation and or litigation with fabg over a better price they like the conservator were also concerned about liquidity to pay expected estate_taxes the prospective heirs other than rod were therefore willing to accept the dollar_figure price rod however believed that the dollar_figure price fell substantially short of the consideration that should be paid for decedent's stock given the hill rights and consequently was unwilling to consent to a sale at that price because of the foregoing problems and concerns the conservator initiated and played an integral role in negotiations among the prospective heirs to reach an agreement under which a secure price for the fabg stock could be obtained for decedent's_estate these negotiations culminated in date when the prospective heirs executed a family settlement agreement fsa that in broad terms guaranteed decedent and the prospective heirs other than rod the dollar_figure price for the fabg stock that was offered previously by fabg more specifically the fsa prohibited the conservator and decedent from transferring the fabg stock without the consent the agreement was signed by rosemary ahlerich thomas's children susan wendel and thomas robert amlie rod his wife and their children and the three individuals nominated as trustees in the codicil to decedent's will establishing the rod amlie trust of rod his spouse their children and the rod amlie trust collectively the rod amlie family the fsa further required that all bequests to the rod amlie trust under decedent's will be satisfied in_kind with fabg stock valued for this purpose at the dollar_figure price the fsa then provided that any fabg stock remaining in decedent's_estate after satisfaction of decedent's bequests to rod would be subject_to reciprocal put call options for a designated postdeath period under which decedent's personal representative could require the rod amlie family to purchase or the family could require decedent's personal representative to sell to the family the remaining fabg stock at the dollar_figure price finally all rights of the conservator under the agreement with respect to decedent's fabg stock ie the hill rights were assigned to the rod amlie family with all expenses and benefits arising therefrom to inure to the family in addition the parties to the fsa agreed that the conservator should withdraw the motion for reconsideration of the district court's decision rejecting approval of the agreement and that the conservator should reimburse from decedent's assets litigation expenses of dollar_figure incurred by the rod amlie family dollar_figure for susan wendel's time as an attorney and dollar_figure for attorney's_fees incurred by rosemary ahlerich in connection with the dispute over approval of the agreementdollar_figure the conservator sought approval of the fsa as well as authority to effectuate its terms from the district_court on date the court concluded that the fsa was in decedent's best interest approved it and ordered that the conservator is specifically authorized to perform such acts as are necessary to effectuate the terms and conditions of the family settlement agreement ie the fsa the agreements in date the rod amlie family reached an agreement with fabg regarding the consideration they would accept for decedent's fabg stock including the hill rights that the family would receive through bequest or purchase after her death pursuant to the fsa the price to be paid to the rod amlie family was dollar_figure per share plu sec_4 percent per year after date compounded semiannuallydollar_figure fabg paid more for decedent's fabg stock than it would have paid to other minority shareholders in through because of the value fabg assigned to the hill rights also one of the principal reasons it is undisputed that these amounts were paid in as provided in the fsa the agreed price also included a comparable downward adjustment in the event the stock transfer occurred before date fabg agreed to pay more for decedent's stock in than it offered to pay in connection with the agreement was the higher value it assigned to the hill rights in the agreement reached between the rod amlie family and fabg was effectuated by means of two written agreements the conservator agreement between the conservator and fabg and the rod amlie family agreement between the rod amlie family and fabg under the conservator agreement the conservator agreed not to transfer decedent's fabg stock without the written consent of fabg and acknowledging the assignment of decedent's rights under the agreement to the rod amlie family pursuant to the fsa the parties agreed to mutually release each other from any liability arising from the agreement which conferred the hill rights under the rod amlie family agreement the rod amlie family agreed to take all necessary steps to become the lawful owners of all of decedent's fabg stock upon her death and fabg agreed to redeem thereafter the stock for dollar_figure ie dollar_figure per share plu sec_4 percent per year after date compounded semiannually the rod amlie family agreement further provided that as part of the consideration for the agreement the parties mutually released each other from any liability arising under the agreement which conferred the hill rights finally the rod amlie family agreement was made contingent upon the sale to fabg of certain fabg stock owned by rod's wife sally individually decedent's death decedent died on date at the age of on date pursuant to the fsa the rod amlie trust exercised its call option to purchase all the fabg stock remaining in decedent's_estate after satisfaction of the bequests of such stock to the trust on date the fabg stock at issue was sold to fabg for dollar_figure the price derived under the formula in the rod amlie family agreement upon receiving the check for this amount from fabg rod endorsed it as executor of decedent's_estate and had the proceeds segregated into a check made payable to the estate for dollar_figure the price for the fabg stock under the formula set forth in the fsa and a second check for the balance of dollar_figure which was eventually remitted to the rod amlie trust because the sale of decedent's fabg stock occurred within days of decedent's death as required by the rod amlie family agreement it had not yet been determined what portion of the stock would pass to the rod amlie trust by bequest versus exercise of the put call options because the size of the bequests was dependent upon the value of decedent's farm_land at her death consequently the estate initially received all the proceeds from the sale to fabg at the dollar_figure price subject_to a distribution of a portion of those proceeds to the rod amlie trust reflecting the shares to which the trust was entitled by bequest decedent's farm_land at her death decedent's farm_land consisted of five parcels parcel sec_1 and decedent had a 100-percent undivided_interest in parcel sec_1 dollar_figure acres acres and acres a seven-twelfths undivided_interest in parcel acres and a one-half undivided_interest in parcel acres estate_tax_return the estate filed a timely form_706 united_states estate_tax_return on date the estate elected to use alternate_valuation dates namely date the date on which decedent's fabg stock was purchased by fabg for the stock and date months after decedent's death for the farm_land on the return decedent's fabg stock was valued at dollar_figure the additional dollar_figure paid_by fabg for the stock was reported as capital_gain on the form_1041 fiduciary income_tax return of the rod amlie trust the fair_market_value of decedent's farm_land was reported based on an appraisal by an auctioneer as follows parcel parcel parcel parcel parcel total dollar_figure big_number big_number big_number big_number big_number notice_of_deficiency on date respondent timely mailed a notice_of_deficiency to the estate therein respondent determined that the value of decedent's fabg stock on the alternate_valuation_date was dollar_figure its purchase_price pursuant to the rod amlie family agreement and accordingly increased the taxable_estate by dollar_figure in addition respondent determined the underpayment arising from undervaluation of the fabg stock was attributable to fraud or in the alternative negligence or disregard of rules or regulations under sec_6662 with respect to decedent's farm_land respondent determined that the fair market values on the alternate_valuation_date were as follows parcel parcel parcel parcel parcel total dollar_figure big_number big_number big_number big_number big_number respondent's determinations concerning the farm_land increased the taxable_estate by an additional dollar_figure finally respondent determined that the estate failed to report dollar_figure of lifetime taxable_gifts made by decedent burden_of_proof the revenue_agent conducting the examination in this case keith puntenney agent puntenney initially requested information from the estate's accountant wesley stille and ultimately received approximately pages of documents after reviewing this material agent puntenney had additional questions and was referred by mr stille to the estate's attorney david jennett mr jennett made additional materials available and after reviewing them agent puntenney requested an interview with rod as executor of the estate agent puntenney's request was not satisfied i burden_of_proof opinion the estate contends that the burden_of_proof with respect to the factual issues in this case has shifted to respondent pursuant to sec_7491 we disagree to be eligible for the burden-shifting benefits of sec_7491 a taxpayer must show that the prerequisites set forth in sec_7491 have been satisfied allnutt v commissioner tcmemo_2004_239 oatman v commissioner tcmemo_2004_236 h conf rept pincite 1998_3_cb_747 in particular sec_7491 requires taxpayers to cooperate with all reasonable requests by the commissioner for interviews documents and the like respondent contends inter alia that the estate failed to cooperate because his request to interview rod was denied as our findings indicate we conclude that agent puntenney requested an interview with rod as the executor of decedent's_estate and this request was denied while agent puntenney's notes do not record such a request he gave credible testimony that he made the request of rod's advisers messrs stille and or jennett which is plausible in the circumstances the estate's response on this point was equivocal that is rod testified that he was not aware of any request that he be interviewed but when mr stille was immediately thereafter called as a witness by the estate's counsel he was not questioned regarding whether a request for an interview with rod had been made to him cf 45_us_242 350_f2d_217 7th cir adverse inferences may properly be drawn from taxpayer's failure to call witnesses who would otherwise be expected to be favorable to him affg tcmemo_1963_128 on this record we are persuaded that agent puntenney requested an interview with rod that was not satisfied accordingly the estate has not satisfied the requirements of sec_7491 and the burden_of_proof does not shift pursuant to sec_7491 the estate therefore retains the burden_of_proof with respect to all factual issues in this case rule a ii fair_market_value of decedent's fabg stock on the estate's form_706 decedent's fabg stock was valued at dollar_figure based on the fsa price term which the estate contends fixed the value for federal estate_tax purposes respondent determined that the fabg stock should be valued at the price paid for it by fabg within a month after decedent's death dollar_figure and argues in this regard that the fsa should be disregarded in ascertaining the stock's value for federal estate_tax purposes federal estate_tax is imposed on the transfer of the taxable_estate of every citizen or resident_of_the_united_states sec_2001 the taxable_estate is defined as the gross_estate less allowable deductions sec_2051 the gross_estate includes the value of all property owned by a decedent at the time of death sec_2031 in most instances the value of the gross_estate is the fair_market_value of the included_property as of either the date of death or the alternate_valuation_date under sec_2032 if elected by the executor as is the case here sec b estate_tax regs an exception to the general valuation rule exists when the property in question is subject_to an enforceable restrictive agreement such as a buy-sell arrangement see eg 674_f2d_1207 8th cir for a restrictive agreement to control value for federal estate_tax purposes it must meet certain requirements set forth in the regulations and the caselaw sec_20_2031-2 estate_tax regs we have previously summarized those requirements as follows it is axiomatic that the offering price must be fixed and determinable under the agreement in addition the agreement must be binding on the parties both during life and after death finally the restrictive agreement must have been entered into for a bona_fide business reason and must not be a substitute for a testamentary_disposition estate of lauder v commissioner tcmemo_1992_736 citations omitted agreements that fail to meet these requirements are disregarded in determining value see 22_tc_1267 sec_20_2031-2 estate_tax regs sec_2703 enacted in also governs restrictive agreements omnibus budget reconciliation act of publaw_101_508 sec stat the general_rule of sec_2703 is that any agreement to acquire property at less than its fair_market_value will be disregarded for federal estate_tax purposes unless the agreement satisfies the requirements enumerated in the statute those requisites include the requirements of preexisting law that the agreement be a bona_fide business arrangement and not be a testamentary device as well as a new requirement that the terms of the agreement be comparable to those of similar arrangements entered at arm's length sec_2703 further since sec_2703 is meant to supplement not replace prior case law the pre-section-2703 rules requiring that an agreement be binding during life and at death and contain a fixed and determinable price continue to apply thus regardless of whether sec_2703 applies to a restrictive agreement the agreement must satisfy the requirements of pre- section-2703 law to control value for federal estate_tax purposes estate of blount v commissioner tcmemo_2004_116 affd on this issue 428_f3d_1338 11th cir the estate contends that the fsa with its requirement that the estate satisfy the specific and residual bequests to the rod amlie trust with fabg shares valued at the dollar_figure price and its reciprocal put call options requiring the sale at the dollar_figure price of the fabg stock not used to satisfy the bequests fixed the value of the stock for federal estate_tax purposes because it is a restrictive agreement that satisfies pre-section-2703 requirements as well as sec_2703dollar_figure respondent raises cong rec big_number big_number big_number senate committee on finance explanatory material in senate committee on budget report printed in the congressional record without separate publication because of time constraints the estate also argues that the portion of the fsa that made an assignment of the hill rights to the rod amlie family is not subject_to sec_2703 because it was a present assignment that did not restrict the future value of the stock we doubt that a meaningful bifurcation can be made between decedent's fabg stock and the hill rights as the latter continued several arguments for disregarding the fsa contending that the fsa fails to satisfy either the pre-section-2703 requirements that it set a fixed and determinable price and be legally binding or the requirements of sec_2703 we address each issue in turn pre-section-2703 requirements respondent argues that the fsa did not contain a fixed and determinable price for decedent's fabg stock because it did not give the rod amlie trust the right to buy any fixed amount of the stock for the price set therein respondent observes that the actual amount of decedent's fabg stock the rod amlie trust would acquire by purchase rather than bequest was unknowable until after decedent died and her farm_land was valued because the trust was bequeathed such stock as would equal one-half the value of the farm_land plus one-third of the residual estate indeed respondent contends it was possible that none of decedent's fabg stock would be sold pursuant to the options in the fsa if the value of one-half the farm_land plus one-third of the residual estate exceeded the value of the fabg stock using the dollar_figure price fixed in the fsa continued prescribed the consideration that was required to be paid for the former however we need not consider this aspect of the estate's argument given our ultimate conclusion herein that sec_2703 does not cause any element of the fsa to be disregarded for federal estate_tax purposes the estate argues that it is irrelevant what portion of decedent's fabg stock was subject_to sale under the put call options in the fsa because any portion passing by bequest was also subject_to the price restrictions of the fsa that is because the estate was required under the fsa to satisfy the specific and residual bequests to the rod amlie trust in_kind with fabg stock valued at the dollar_figure price the rod amlie trust was likewise bound under the fsa to accept the stock at this valuation in full satisfaction of the bequests the satisfaction of such pecuniary bequests with stock at the fixed dollar_figure price constitutes a sale_or_exchange for federal tax purposes the estate argues citing principles set forth in sec_1_661_a_-2 income_tax regs 114_f2d_217 2d cir affg 40_bta_824 and 15_fsupp_113 d conn affd per curiam 83_f2d_1019 2d cir since decedent's personal representative was required under the fsa to exchange fabg stock at the dollar_figure price in satisfaction of the specific and residual bequests to the rod amlie trust the value of the fabg stock transferred in this manner was also restricted by the fsa the estate contends in the absence of the fsa decedent's will did not address how decedent's fabg stock would be valued for purposes of the rod amlie trust's right to receive fabg stock equal in value to one-half of decedent's farm_land we agree that the fsa operated to restrict the value of all of decedent's fabg stock under the fsa the conservator and decedent were prohibited from transferring decedent's fabg stock without the consent of the rod amlie family at decedent's death all of her fabg stock was required to be transferred to the rod amlie trust at the dollar_figure price either in an exchange at that value to satisfy the bequests or by sale at that price the fsa therefore imposed the dollar_figure price as a ceiling and floor on the value of decedent's fabg stock pursuant to the agreement reached between the conservator and the prospective heirs the estate could receive no more and no less than the dollar_figure price for all shares of decedent's fabg stock thereby effecting a transfer of the risk of loss or opportunity for gain on the shares from decedent and her estate to the rod amlie trust respondent next argues that the fsa was not enforceable because the conservator did not sign it thus respondent contends decedent was not bound by the fsa and consequently the rod amlie family had no enforceable right to purchase decedent's fabg stock at the price set forth in the fsadollar_figure we disagree respondent also attacks the validity of the fsa on the grounds that the rod amlie trust had not been created when the agreement was executed however the fsa conferred the continued although not a signatory the conservator sought approval of the fsa from the district_court in granting such approval the court found the agreement to be in decedent's best interest and specifically authorized the conservator to perform such acts as are necessary to effectuate the terms and conditions of the agreement the fsa prohibited the conservator and decedent from transferring the fabg stock without the consent of the rod amlie family and it required decedent's personal representative to sell the stock at the price prescribed in the agreement if the rod amlie family exercised its option to purchase given the district court's order and the foregoing terms of the fsa we are persuaded that decedent and the conservator were legally bound to avoid transfer of the fabg stock without consent during decedent's lifetime and that the rod amlie family had an enforceable right against decedent's_estate to purchase the fabg stock not passing to them by bequest at the prescribed price see iowa code sec dollar_figure court orders bind conservator iowa code sec powers of ward under conservatorship restricted in re harker's estate n w continued purchase option on all members of the rod amlie family which included rod as well as the rod amlie trust thus we are unpersuaded that the status of the rod amlie trust at the time of execution of the fsa defeated the creation of an enforceable right in other members of the rod amlie family who could have transferred such right to the trust when it was created iowa actions taken on ward's behalf by conservator under the direction of the probate_court are binding on ward absent fraud dollar_figure in sum we conclude the fsa satisfies the pre-section- requirements that it set a fixed and determinable price and that it be legally binding during life and at death sec_2703 requirements respondent further argues that even if it is conceded that the fsa created enforceable buy sell options establishing a price that bound decedent the fsa is nonetheless disregarded for federal estate_tax purposes under sec_2703 because it fails to satisfy the requirements of sec_2703 for exempting a restrictive agreement from the disregard rule_of sec_2703 the estate contends that all requirements of sec_2703 have been satisfied and we agree sec_2703 provides that a restrictive option or agreement will not be disregarded under sec_2703 if it meets each of the following requirements sec_2703 exceptions -- respondent also argues that decedent was not bound by the fsa because she received no consideration for entering it we think the consideration received by decedent is patent namely a fixed price for the fabg stock that was otherwise contingent upon further negotiations and or litigation with fabg it is a bona_fide business arrangement it is not a device to transfer such property to members of the decedent's family for less than full_and_adequate_consideration_in_money_or_money's_worth its terms are comparable to similar arrangements entered into by persons in an arms' length transaction we consider each in turn bona_fide business arrangement to meet the requirement of sec_2703 a restrictive agreement must further some business_purpose the fsa represented the culmination of the conservator's efforts starting with the agreement to secure a guaranteed price and buyer for decedent's minority interest in a bank the conservator had a fiduciary obligation to serve decedent's best interest and in the conservator's view it was imprudent for such a substantial portion of decedent's net_worth to be invested in the form of a minority interest in a closely held bank the agreement was the conservator's initial step designed to mitigate the downside risks of decedent's minority stake through that agreement the conservator secured a fixed price and buyer for decedent's agri stock and a guarantee that in the event the controlling_interest in agri were sold decedent would receive the same per-share consideration for her minority interest as the controlling shareholder receiveddollar_figure the failed agreement represented the conservator's continued pursuit of the same goals after the controlling_interest in agri was in fact sold namely securing a fixed price for decedent's interests from the new owner fabg that in addition compensated decedent for her rights under the agreement to receive the same consideration for her shares as received by the controlling shareholder ie the hill rightsdollar_figure the change in control had exacerbated the conservator's concerns as a fiduciary regarding decedent's minority interest since decedent's interest in fabg was proportionally smaller than her interest in agri and fabg was under unfamiliar management when the district_court declined to approve the agreement based on rod's objections the conservator commenced although the estate did not proffer the testimony of the conservator who negotiated the agreement we are satisfied from the successor conservator's testimony concerning decedent's circumstances and the agreement itself that the purpose of the agreement was to benefit decedent by eliminating the downside risks described above the conservator also sought to achieve an additional goal in the agreement to benefit decedent's interests namely the avoidance of capital_gains_tax liability on the sale of the fabg stock the agreement did not confer any right to defer the sale until death of decedent's stock in the event of a sale of the controlling_interest in agri in providing that fabg's call option was not exercisable until after decedent's death the agreement also implemented the conservator's goal regarding capital_gains_tax liability negotiations in an effort to avoid the expense to decedent of future litigation with fabg over the price to be paid for decedent's shares as enhanced by the hill rightsdollar_figure these negotiations produced the fsa under which decedent's stock effectively would be sold to the rod amlie family at her death for the same price as fabg had offered in the agreement the dollar_figure price and the rod amlie family would pursue whatever price it could obtain for the stock from fabg at the family's risk and expense we are persuaded that the conservator in securing the fsa was seeking to exercise prudent management of decedent's assets by mitigating the very salient risks of holding a minority interest in a closely held bank consistent with the we agree with the conservator's view that decedent and or her estate faced significant litigation hazards in this regard we believe fabg possessed leverage on the basis of the agreement provision under which decedent was required to sell her minority stake to any purchaser of the controlling stake if the purchaser conditioned his purchase of the controlling stake on his acquisition of decedent's shares also an official of fabg testified in the proceedings concerning approval of the agreement that if the agreement were rejected fabg would take the position that it was entitled as agri's successor to purchase decedent's stock pursuant to the call option in the agreement for book_value this call option was exercisable at decedent's death and decedent was at the time of the proceedings concerning the agreement finally further negotiations and or litigation with fabg jeopardized the conservator's goal of avoiding capital_gains taxes on the sale of decedent's fabg stock see supra note in addition we are persuaded that the value of the hill rights was especially uncertain in light of the facc option the value of which was the subject of conflicting expert testimony in the district_court proceedings concerning approval of the agreement conservator's fiduciary obligations to decedentdollar_figure we think these were valid life oriented business reasons akin to those underlying the option agreement that passed muster in cobb v commissioner tcmemo_1985_208 option agreement allowing below-market purchase at decedent's death served business_purpose of encouraging effective management of and reducing risk of operating decedent's rental property respondent argues that the fsa cannot meet the requirement of sec_2703 because the agreement's subject decedent's fabg stock was not an actively managed business_interest but merely an investment_asset we rejected such an argument in 69_tc_32 and find it equally unpersuasive here in our view an agreement that represents a fiduciary's efforts to hedge the risk of the ward's holdings may serve a business_purpose within the meaning of sec_2703 in addition planning for future liquidity needs of decedent's_estate which was also one of the objectives underlying the fsa constitutes a business_purpose under sec_2703 see cong rec big_number we note in this regard that the district_court concluded that the fsa was in decedent's best interest not a testamentary device the second requirement of sec_2703 is that the restrictive agreement not be a device to transfer the property subject_to the agreement to members of the decedent's family for less than full_and_adequate_consideration_in_money_or_money's_worth this requirement existed in pre-section-2703 law which provides guidance regarding its meaning whether a restrictive agreement constitutes a testamentary device depends in important respects on the fairness of the consideration received by the transferor judged at the time the agreement is entered see eg estate of true v commissioner tcmemo_2001_167 affd 390_f3d_1210 10th cir bommer revocable_trust v commissioner tcmemo_1997_380 respondent contends that decedent received no consideration or benefit from the fsa as she owned stock for which fabg was willing to pay dollar_figure per share before the agreement and after the agreement she owned stock that was to be sold for dollar_figure per share to rod in respondent's view only rod benefited from the fsa as it allowed him to purchase decedent's stock at a price that had been found inadequate by the district_court just a few months before we disagree with respondent's theory as noted above we believe decedent received significant consideration under the fsa specifically a fixed price for a minority stock interest the value of which was otherwise uncertain and subject_to substantial litigation hazards because of the circumstances of the conservatorship the agreement could not be consummated leaving decedent's net_worth exposed to risk that the conservator did not consider prudent the dollar_figure price reached in the agreement and carried over into the fsa which approximated dollar_figure times book_value was agreed to by the conservator after receiving professional advice that it was a fair price in reaching that price term in the agreement and fsa the conservator also had to take into consideration the litigation hazards of a protracted dispute with fabg as noted above moreover the prospective heirs other than rod also agreed to the price in the fsa theirs was an arm's-length decision to the extent the price in the fsa undervalued decedent's fabg stock the prospective heirs other than rod were thereby penalized and rod rewarded that is rod would receive a larger number of fabg shares pursuant to the initial bequest under which he was to receive fabg stock equal to one-half the value of decedent's farm_land and the other prospective heirs would be paid less for the fabg stock they received as part of the residual estate but were required to sell to rod at the fsa price these were siblings including a deceased sibling's adult children who had a history of acrimonious disputes over decedent's assets we do not believe the prospective heirs other than rod agreed to the fsa price in order to effect a transfer to rod for less than full and adequate_consideration we believe they like the conservator were persuaded that the security of a fixed price was preferable to the downside risk and uncertainties of continued negotiations with fabg over the appropriate value of the hill rights respondent with the hindsight knowledge that rod secured an agreement some years later for fabg's purchase of the same stock at dollar_figure per share plu sec_4 percent per year until decedent's death compounded semiannually seeks to persuade the court that the fsa provision to sell at the dollar_figure price must have been a testamentary device to benefit rod the facts of this case do not fit that theory the conservator in an effort to fulfill fiduciary obligations and the other prospective heirs in furtherance of their own interests accepted a price they believed on the basis of professional advice was fair at the time and in the particular circumstances the purpose of the fsa therefore was not as a testamentary device to benefit decedent's family members comparable arm's length terms the third requirement of sec_2703 is that the restrictive agreement's terms be comparable to similar arrangements entered into by persons in an arm's-length_transaction to satisfy this requirement the estate offered the expert testimony of an attorney with extensive experience in the purchase and sale of closely held equity interests in the expert's opinion the fsa was comparable to arrangements entered into by persons in arm's-length transactions because the price and structure for the sale of the fabg stock in the fsa was virtually identical to the terms of the agreement which had been reached in arm's-length negotiations between the conservator and fabg respondent argues that the expert's opinion is insufficient for purposes of sec_2703 because it relies on an isolated comparable in contravention of the legislative_history of and regulations under sec_2703dollar_figure sec_25_2703-1 gift_tax regs provides similar arrangement -- i in general a right or restriction is treated as comparable to similar arrangements entered into by persons in an arm's length transaction if the right or restriction is one that could have been obtained in a fair bargain among unrelated parties in the same business dealing with each other at arm's length a right or restriction is considered a fair bargain among unrelated parties in the same business if it conforms with the general practice of unrelated parties under negotiated agreements in the same business ii evidence of general business practice -- evidence of general business practice is not met by showing isolated comparables emphasis added the legislative_history of sec_2703 states continued for the reasons discussed below we conclude that the estate has satisfied sec_2703 by its terms the statute requires only a showing that the agreement's terms are comparable to similar arrangements entered at arm's length while the regulations caution against using isolated comparables we believe that in context the regulations delineate more of a safe_harbor than an absolute requirement that multiple comparables be shown in any event the price terms reached in the agreement and incorporated in the fsa were in fact based on a survey of comparables the conservator sought professional advice from within boatmen's and was advised that the dollar_figure price dollar_figure times book_value was a fair price for decedent's fabg stock and hill rights when coupled with the deferred sale feature of the agreement the deposition of the valuation specialist who advised the conservator taken in connection with the district_court proceedings is in the record and it indicates that the continued in addition the bill adds a third requirement not found in present law that the terms of the option agreement right or restriction be comparable to similar arrangements entered into by persons in an arm's length transaction this requires that the taxpayer show that the agreement was one that could have been obtained in an arm's length bargain it is not met simply by showing isolated comparables but requires a demonstration of the general practice of unrelated parties cong rec big_number emphasis added specialist considered the merger multiples for all midwest region banks sold in the prior year and determined that given the size location and profitability of agri book_value represented the market_value of mr hill's fabg shares and that the additional consideration received by mr hill for his shares represented payment of a premium of dollar_figure times book_value in the analyst's view given that a portion of the premium was attributable to another of mr hill's banks and certain other factors a premium of dollar_figure times book_value represented fair equivalent consideration for the hill rights thus several comparables were in fact considered in determining the dollar_figure price for decedent's stock in the fsa several other indicia in the record support the conclusion that the terms of the fsa were comparable to arrangements entered into at arm's length the agreement and the fsa with their identical price terms were not agreements reached between decedent and a member of her family rather they were entered into by decedent's conservator who had a fiduciary duty to safeguard decedent's interests the conservator and fabg negotiated at arm's length to reach the agreement and the fsa adopted that agreement's price terms on this record we are satisfied that the negotiations among the prospective heirs to reach the fsa were also arm's length the interests of the prospective heirs other than rod were adverse to rod's with respect to the price terms for the stock as discussed above an understated price in the fsa would have penalized the other prospective heirs obviously the fact that the district_court concluded in that the dollar_figure price was inadequate and the fact that rod was able to secure a price of dollar_figure per share from fabg in raise questions concerning whether the dollar_figure price in the fsa was comparable to similar arrangements entered at arm's length however on the facts of this case we are persuaded that the fsa price terms were arm's length the prospective heirs other than rod agreed to the dollar_figure price even though they were aware of the district_court proceedings where it was found inadequate in our view the other prospective heirs and rod simply disagreed regarding the potential risks and rewards of further negotiation or litigation with fabg over the value of the hill rightsdollar_figure in the circumstances the other prospective heirs struck a bargain for the proverbial bird in the hand of a guaranteed price transferring to rod the benefits and burdens of the pursuit of the possible two in the bush it may have been a bad bargain in hindsight but we are persuaded it was arm's length when made a second factor also bears on our conclusion the nub of the differing judgments on the value of the hill rights concerned see supra note the facc option given to mr hill the valuation specialist consulted by the conservator concluded in the fall of that the facc option had no value because of the multiple variables that might affect the relative values of the fabg and facc stock during the 5-year period before the facc option was exercisable in date this view of the value of the facc option figured prominently in the valuation specialist's conclusion that the dollar_figure price was fair rod's experts disagreed and convinced the district_court that the facc option had significant value we are persuaded that the value of the facc option became easier to discern over time as the exercise date drew nearer and that later in the 5-year option period it became clear that facc stock would be more valuable than fabg stock on the exercise date rendering the facc option more valuable indeed the parties have stipulated that fabg was willing to pay more for decedent's fabg stock in than it offered in connection with the agreement because of the higher value fabg assigned to the hill rights in thus the disparity in the dollar_figure per- share price obtained for the stock by rod in date and the dollar_figure per-share price in the fsa is attributable at least in part to the passage of time and the apparent appreciation of the facc stock in relation to the fabg stock over that period and not to any deliberate undervaluing of the stock in the fsa this factor bolsters the conclusion that the terms of the fsa are comparable to similar arrangements that would have been entered at arm's length the value of the facc option was less clear in and the conservator as decedent's fiduciary and the prospective heirs other than rod preferred to secure an agreement in rather than risk a protracted dispute with fabg for the reasons previously discussed finally fabg's purchase of the fabg stock from the rod amlie family pursuant to the rod amlie family agreement was conditioned upon the sale by rod's wife sally of certain other fabg stock that she owned in her own right suggesting that the price was also affected by fabg's desire to obtain additional stock in the hands of another minority holder conclusion we accordingly find on this record that the estate has shown that the requirements of sec_2703 are satisfied so that sec_2703 does not provide a basis for disregarding the fsa as a consequence we conclude that the value of decedent's fabg stock as of the alternative valuation_date was limited as a result of the fsa to dollar_figure the value reported by the estate iii fair_market_value of farm_land background the estate reported values for decedent's farm_land based on an appraisal by an auctioneer respondent determined deficiencies with respect to parcels 1-dollar_figure the estate thereafter retained an expert appraiser of agricultural real_property dennis reyman and proffered his expert report sec_31 and testimony at trial concerning the fair_market_value of decedent's farm_land the fair market values asserted in the return notice_of_deficiency and mr reyman's expert report without regard to any fractional interest discounts for decedent's interests in the parcels at issue were as follows parcel parcel interest parcel interest parcel total estate_tax_return respondent's determination dollar_figure big_number big_number big_number big_number dollar_figure big_number big_number big_number big_number estate's expert dollar_figure big_number big_number big_number big_number for federal estate_tax purposes property is generally included in a decedent's_estate at its fair_market_value sec_20_2031-1 estate_tax regs the fair_market_value is the price at which the property would change hands between a willing because parcel sec_4 and are contiguous the estate's expert witness treated them as a single parcel as did the parties thereafter we hereinafter refer to parcel sec_4 and combined as parcel mr reyman prepared two reports regarding decedent's farm_land the first report documented the results of his appraisal of the fair_market_value of decedent's farm_land without any fractional interest discounts mr reyman's second appraisal report contained his conclusions regarding fractional interest discounts for decedent's partial_interests in parcel sec_2 and buyer and a willing seller neither being under any compulsion to buy or to sell and both having reasonable knowledge of relevant facts see eg 411_us_546 sec_20_2031-1 estate_tax regs sec_25_2501-1 gift_tax regs the determination of fair_market_value is a question of fact to be resolved from all the evidence 53_f3d_924 8th cir affg tcmemo_1993_580 valuation is necessarily an approximation and is in great part a question of judgment rather than math or formula 325_f2d_934 8th cir affg tcmemo_1961_347 as the estate has not demonstrated that sec_7491 applies the estate bears the burden of proving that the values determined by respondent are incorrect rule a evaluation of expert testimony at trial respondent offered the testimony of agent puntenney purportedly as a fact witness to explain the methodology he employed in reaching the values determined for decedent's farm_land in the notice_of_deficiency the estate objected on the grounds that such testimony necessarily involved the presentation of expert opinion which was impermissible given that respondent had neither established agent puntenney's qualifications as an expert nor offered an expert report in compliance with rule f we sustained the objection insofar as we required agent puntenney to confine his testimony to a description of his methodology upon review of agent puntenney's testimony and related documents we find his valuation methodology theoretically sound we note that his basic approach was similar to that of the estate's expert namely a comparison of sales of comparable properties with adjustments for corn suitability ratings discussed infra we also note however that agent puntenney's sales comparison approach required the selection of comparable properties an exercise of judgment involving the application of specialized knowledge generally considered expert opinion the comparables chosen by agent puntenney indicated an average per- acre value of dollar_figure whereas the comparables chosen by the estate's expert indicated an average value of dollar_figure per acre the selection of comparables involves real_estate_valuation expertise that agent puntenney was not shown to possess thus while his conclusions are supportable we conclude that they are less reliable than those of the estate's expert the estate bears the burden of proving that the valuation determinations in the notice_of_deficiency are incorrect rule a the estate relies on the expert reports and testimony of mr reyman mr reyman concluded that in light of the active market in agricultural real_estate in iowa the sales comparison approach provided the best indication of value respondent does not challenge this point mr reyman based his appraised values on his analysis of the sales of six comparable properties the selection of which respondent also does not challenge in reaching his valuations for parcel sec_1 and mr reyman made certain adjustments to the sales prices of the selected comparables to account for differences from the subject parcels being valued first he made a land mix adjustment to reflect the differences in the soil composition of the comparable properties as compared to each subject property based on the county-adjusted corn suitability rating sec_32 csrs of each of five classes of soil that might be present in a parcel using formulas that allocated a comparable property's purchase_price to its various soil types based on their relative values in accordance with their csrs the land mix adjustment employed by mr reyman resulted in adjustments to a comparable property's sale price based upon whether it had a superior or inferior soil composition in comparison to the subject parcel respondent argues that mr reyman's land mix adjustments were overly complex and therefore unreliable but we find the a corn suitability rating csr is a state government estimate of iowa soil production potential stated as a standardized index number the csr index rates each kind of soil in iowa for its row-crop production potential county-adjusted csr ratings which provide more precision than state csr ratings account for local differences in climate and rainfall methodology persuasive the algorithms employed in the formulas were discernible and result in adjustments between the comparable and subject properties that appear appropriate mr reyman also made another set of adjustments to the comparables for parcel sec_1 and to account for conditions of sale and location we are also generally persuaded of the appropriateness of those adjustments with one exception in the case of one comparable mr reyman opined that the sale occurred as a result of a public auction where two bidders both desiring the property because of its proximity to their other holdings drove the sale price up in mr reyman's view this factor necessitated a dollar_figure per acre downward adjustment in the sales_price of the comparable respondent objects and we agree in that we are not persuaded that such an adjustment is justified as this comparable was averaged with five others elimination of this dollar_figure downward adjustment raises the indicated per acre value for parcel sec_1 and by dollar_figure dollar_figure we find one other element of mr reyman's methodology troublesome whereas with respect to parcel sec_2 and mr reyman took the average of the adjusted per acre values of the six comparables in reaching an indicated value for each subject while respondent contends that the downward adjustment made was dollar_figure per acre we are satisfied upon review of mr reyman's report that dollar_figure of the adjustment was attributable to the comparable's location rather than the bidders' characteristics property in the case of parcel he instead selected the adjusted per acre value of a single comparable in reaching his indicated value on the grounds that this comparable was the least adjusted comparable sale had mr reyman taken the average of the six his indicated value for parcel would have been approximately dollar_figure per acre rather than the dollar_figure per acre value he derived from using a single comparable other than the bald claim that the single comparable he chose was least adjusted mr reyman provides no explanation for his departure from the methodology used for the three other parcels we are not persuaded that such a departure which reduces the value estimate for parcel by more than dollar_figure is justified we accordingly conclude that the best indication of parcel 1's value from this record results from averaging the adjusted values of the six comparables identified by mr reyman values before fractional discounts mr reyman concluded that parcel had a value of dollar_figure on the valuation_date whereas respondent determined the value at dollar_figure given the proximity of these results we conclude the estate has not met its burden of showing respondent's determination to be incorrect and therefore sustain it mr reyman estimated that parcel had a value of dollar_figure on the valuation_date as discussed above we conclude that mr reyman should not have made a dollar_figure downward adjustment to one of the comparables for parcel sec_1 and and the elimination of this adjustment raises the indicated value by dollar_figure per acre or dollar_figure for parcel we also conclude that mr reyman should have utilized the average of the adjusted values of his six comparables for parcel rather than adopting one comparable a modification to employ the average raises the indicated value for parcel by dollar_figure per acre or dollar_figure we accordingly find that the estate has shown respondent's determination to be incorrect and that the value of parcel on the valuation_date was dollar_figure mr reyman estimated that decedent's seven-twelfths interest in parcel without regard to any discount for a fractional interest had a value of dollar_figure on the valuation_date he further estimated that decedent's one-half interest in parcel without any fractional_interest_discount had a value of dollar_figure on the valuation_date after removing the unjustified dollar_figure downward adjustment to one comparable the value of parcel increases dollar_figure of dollar_figure per acre to dollar_figure and the value of parcel increases dollar_figure of dollar_figure per acre to dollar_figure we consider the impact of any fractional interest discounts below impact of fractional interests since decedent held only seven-twelfths and one-half interests in parcel sec_2 and respectively the estate argues that fractional interest discounts are warranted because of problems of control lack of marketability unavailability of financing and costs of partition relating to partial undivided ownership interests this court has found fractional interest discounts to be appropriate where supported by the evidence see eg 5_tc_488 4_tc_423 affd 161_f2d_574 3d cir estate of baird v commissioner tcmemo_2001_258 estate of busch v commissioner tcmemo_2000_3 estate of pillsbury v commissioner tcmemo_1992_425 in his first report mr reyman noted that while fractional interest discounts for parcel sec_2 and were appropriate he lacked adequate information from which he could determine what rate of discount to apply mr reyman subsequently submitted a second report in which he identified certain fractional interest data he had found which formed a basis for an opinion regarding fractional interest discounts for parcel sec_2 and mr reyman acknowledged that his data was remote as to time consisting of sales in and location being from eastern rather than northwest iowa he nonetheless believed that the data supported a substantial discount to compensate potential buyers for the lack of control limited marketability and low financing potential characteristic of such interests and concluded that a percent fractional_interest_discount was appropriate for parcel and a higher percent discount was appropriate for parcel because decedent lacked a majority interest in that parcel respondent argues that no fractional_interest_discount should apply in this case as the estate has not satisfied its burden of proving that a discount is appropriate respondent claims that shortcomings in the comparables that informed mr reyman's analysis demonstrate he is not an expert in the matter of fractional interest discounts respondent contends we should therefore accord mr reyman's fractional interest analysis no weight we disagree respondent presented no evidence from which we could conclude that no discount is appropriate see mooneyham v commissioner tcmemo_1991_178 the estate has offered evidence consistent with common sense and precedent that some fractional_interest_discount is appropriate mr reyman concedes there are considerable shortcomings in his supporting data and we agree the estate's return and petition are admissions that should be binding on the estate absent cogent proof that those reported values were erroneous see eg 92_tc_312 estate of true v commissioner tcmemo_2001_167 mooneyham v commissioner supra considering the unsatisfactory record before us we conclude that the estate has shown entitlement to a fractional_interest_discount no greater than that which would reduce the values of parcel sec_2 and to the amounts reported on the return the evidence of fractional interest discounts supplied by mr reyman is too fraught with infirmities to constitute cogent proof that the reported values are erroneous see estate of pillsbury v commissioner supra we accordingly conclude on this record that the values of parcel sec_2 and are subject_to fractional interest discounts of approximately percent which reduces those values to the amounts reported on the return we so hold iv dollar_figure gift as part of the negotiations that produced the fsa it was agreed that the conservator would reimburse various amlie family members for a portion of the legal expenses each incurred in connection with the proceedings concerning approval of the agreement as ordered by the district_court approving the fsa the conservator paid dollar_figure to rod to effectuate the terms of the fsa respondent determined that the conservator's payment was a gift made by decedent prior to her deathdollar_figure the estate disagrees contending that the payment wa sec_34 the conservator was also required to pay dollar_figure each to rosemary ahlerich and susan wendel in partial reimbursement for legal expenses they incurred in connection with the proceedings for approval of the agreement respondent considering continued part of the consideration provided to the rod amlie family to enter into and accept the responsibilities imposed on them under the fsa we agree with the estate sec_2501 imposes a tax on the transfer of property by gift_for purposes of this section a gift is any transfer of property for less than a full_and_adequate_consideration_in_money_or_money's_worth sec_2512 a transfer of property made in the ordinary course of business will be considered as made for an adequate_and_full_consideration in money_or_money's_worth sec_25_2512-8 gift_tax regs a transfer in the ordinary course of business is one that occurs as part of a transaction which is bona_fide at arm's length and free from any donative_intent id in deciding the sec_2703 issue in the estate's favor we found that the fsa was a bona_fide business arrangement with terms comparable to those that might be agreed to by persons negotiating at arm's length we further held that the agreement was not a device to transfer property to members of decedent's family for less than full_and_adequate_consideration_in_money_or_money's_worth the dollar_figure payment by the conservator to the rod continued these payments de_minimis determined not to recharacterize them as gifts amlie family was part of the consideration for the fsadollar_figure analyzing the fsa as whole taking into consideration all the facts and circumstances surrounding the making of that agreement we conclude that this payment was a transfer in the ordinary course of business and not a gift we accordingly do not sustain respondent's determination that the payment resulted in a dollar_figure increase in decedent's adjusted_taxable_gifts v sec_6662 negligence_penalty respondent determined that the estate was liable for an accuracy-related_penalty under sec_6662 with respect to the portion of the underpayment of estate_tax attributable to the value reported for decedent's fabg stock because we have held that the value of the fabg stock as reported by the estate is correct there is no underpayment attributable thereto accordingly we do not sustain respondent's determination with respect to the sec_6662 accuracy-related_penalty vi conclusion in reaching our holdings in this case we have considered all the remaining arguments made by the parties for results contrary to those expressed herein to the extent not discussed respondent argues that the conservator was under no legal_obligation to make this reimbursement to rod this is incorrect under iowa law once the fsa was approved by the district_court as a fiduciary of the ward the conservator was bound to take those actions required to effectuate the terms of that agreement on her ward's behalf iowa code sec dollar_figure court orders bind conservator herein we conclude those arguments are moot without merit or unnecessary to reach to reflect the foregoing decision will be entered under rule
